DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Making Final
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive.   
 The Examiner is maintaining the rejection(s) using the same grounds for rejection and is thus making this action FINAL.  

Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive.  
The Applicant presents the following argument(s) [in italics]:
…What Gupta obtains is the ID of the target interactivity application resource, not the target identifier of the target live streaming room in claim 1…
The Examiner respectfully disagrees with the Applicant. 
Gupta disclosed broadcast interactivity elements which are identified and invoked simply by including the resource identifier in the interactivity event signaling message.
Gupta is not relied upon to disclose ‘a target live streaming room’.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
He disclosed (re. Claim 1) a target live streaming room. (He-Paragraph 11, live room may be generated automatically according to a schedule specifying one or more dates and times for streaming the livecast)
In context of the combination of Gupta-Swix-He it would have been obvious to implement the He disclosure regarding ‘a live room’ as a broadcast interactivity element and further assign a Gupta resource identifier (‘interactivity application resource ID’) to the ‘live room’ so that the Gupta system can obtain and identify the ‘live room’ according to the interactivity application resource ID which will be used by the receiver device to execute appropriate interactivity application to display interactivity on that device.  

The Applicant presents the following argument(s) [in italics]:
… Swix does not disclose the target identity of target live streaming room in claim 1 ..Swix at least does not disclose “querying task data of a current task corresponding to the target live streaming room” or “monitoring a task state of the current task in response to the queried task data” in claim 1. Accordingly, Swix dose not disclose the feature “querying task data of a current task corresponding to the target live streaming room based on the target identifier” in claim 1.…
The Examiner respectfully disagrees with the Applicant. 
Swix is not relied upon to disclose ‘a target live streaming room’.
Swix disclosed (re. Claim 1) querying task data of a current task corresponding to the target live streaming broadcast (Swix-Column 8 Line 20-25, interactive system may retrieve the viewer's account information and display a description of the awards that are available to that viewer based upon the viewer's response times and number of correct responses)
In context of the combination of Gupta-Swix-He it would have been obvious to implement the He disclosure regarding ‘a live room’ as a television broadcast stream and enable Swix to determine the viewer response in a specified broadcast stream at a certain time within a show.

The Applicant presents the following argument(s) [in italics]:
… Swix prompts the viewer to respond within a predetermined time. In the predetermined time the viewer may or may not respond. There is no corresponding relationship between the response and its occurrence time. Therefore, the preset service mapping information is not disclosed by Swix, and the relationship between multiple services and preset service running durations is not disclosed.…
The Examiner respectfully disagrees with the Applicant. 
Swix Column 4 Line 1 disclosed prompting the viewer during a television programming stream to provide an indicated response to an event within an indicated time period. Swix Column 7 Line 20-24 disclosed additional prompts may be inserted into the broadcast transmission at various time intervals, such as every fifteen minutes, every half-an-hour, or every hour, for the purpose of informing the viewer that an interactive session may be initiated.

The Applicant presents the following argument(s) [in italics]:
… He discloses “live room may be generated automatically according to a schedule specifying one or more dates and times for streaming the livecast”. He does not involve how the system should switch services when the current task ends. Thus, He does not disclose the above technical feature.…
The Examiner respectfully disagrees with the Applicant. 
He is not relied upon to disclose (re. Claim 1) detecting wherein the monitored task state being a task-ended state.
Swix disclosed (re. Claim 1) detecting wherein the monitored task state being a task-ended state, (Swix-Column 8 Line 40-45,Column 10 Line 10-15, transmits a signal through the network connection 30 to indicate that the viewer is to receive a coupon. The signal may include a viewer identification number, the date at which the interactive session took place, the response times of the viewer, and the particular product or service being presented to the viewer)

 
Priority
	This application claims benefits of priority from Foreign Application CN202110281376.4 (China) filed March 16, 2021.
	The effective date of the claims described in this application is March 16, 2021.
 

Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.
 	There were no information disclosure statements filed with this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (USPGPUB 2011/0202966) further in view of Swix (US Patent 7086075) further in view of He (USPGPUB 2021/0044640).   
Regarding Claim 1
Gupta Paragraph 54 disclosed mechanisms to broadcast interactivity elements (e.g., application data, resources [e.g., images, graphics, etc.] and event templates) out-of-band from IESM over file delivery streams, in advance of event timing, to mobile devices. This allows the broadcasted data to be identified and invoked simply by including the resource identifier in the interactivity event signaling message
Gupta Paragraph 64 disclosed wherein interactivity event signaling messages may be sent on one or more broadcast signaling flows (BSFs) that receiver devices can tune to in order to acquire interactivity signaling for scheduled interactivity events. In these embodiments, receiver devices need a way to determine which broadcast signaling flows are carrying interactivity signaling for interactivity sequences targeted for particular real-time channels. Receiver devices must make this determination to acquire signaling for service bound interactivity events.
Gupta disclosed (re. Claim 1) a method for multi-service processing,(Gupta-Paragraph 75, content providers may submit their applications to the wireless broadcast distribution system, Paragraph 76, broadcast system may generate and broadcast one or more application catalog files for each carrier in the broadcast network, Paragraph 94, Interactivity content providers 30 may supply interactive content in the form of interactive sequences to an interactivity production system server 9. Interactivity content providers 30 may be the same as or different from the real time content provider servers 8.)  comprising:

obtaining a target identifier (Gupta-Paragraph 134, message data schema may include a list of device profiles for which the interactivity event should be executed, including information such as an identifier for the resource containing dynamically generated interactivity applications for each associated device profile. The interactivity application resource ID will be used by the received device to execute appropriate interactivity application to display interactivity on that device) of a target interactivity application resource ;(Gupta-Paragraph 79, Once a package has been received by the mobile device, an application manager, operating in the device processor, may verify the integrity of the application. ) 
determining a first service identifier of a first service corresponding to a current time point based on preset service mapping information (Gupta-Paragraph 62, receiver devices can tune to in order to acquire the resources for scheduled interactivity events ) in response to the monitored interactivity application resource, (Gupta-Paragraph 40,Figure 38, signaling mechanisms enable broadcasters to inform receiver devices of various resource flows. Receiver devices use these resource flows to obtain resources and signaling information for interactivity events related to monitored content) the preset service mapping information representing mapping relationship between multiple services and preset service running durations; 
 	
 While Gupta substantially disclosed the claimed invention Gupta does not disclose (re. Claim 1) querying task data of a current task corresponding to the target live streaming room based on the target identifier;
monitoring a task state of the current task in response to the queried task data;
determining a first service identifier of a first service corresponding to a current time point based on preset service mapping information in response to the monitored task state being a task-ended state, the preset service mapping information representing mapping relationship between multiple services and preset service running durations; and
sending task prompt information corresponding to the first service to a terminal
corresponding to the target live streaming room based on the first service identifier, to make the terminal display the task prompt information in the target live streaming room.
	
While Gupta substantially disclosed the claimed invention Gupta does not disclose (re. Claim 1) a target live streaming room.
Swix Column 4 Line 25 disclosed  generating incidental or intentional occurrences of audio/visual cues to be inserted into the media delivery device, a sensor operable for detecting viewer responses to the incidental or intentional occurrences of audio/visual cues, a processor operable for measuring the response time of the viewer's response, and a processor operable for evaluating the viewer's response by comparing the response time against any known sequence of events, the results of which are used to provide an incentive to the viewer based upon the evaluation.
Swix disclosed (re. Claim 1) querying task data of a current task corresponding to the target live streaming broadcast ;(Swix-Column 8 Line 20-25, interactive system may retrieve the viewer's account information and display a description of the awards that are available to that viewer based upon the viewer's response times and number of correct responses)
monitoring a task state of the current task in response to the queried task data;(Swix-Column 9 Line 45-50, detect the in-stream tags may then monitor an action by the viewer which, if detected, may generate an audio or visual feedback indicating whether the viewer response has occurred within the timeframe required and perhaps if the correct pushbutton has been actuated)
and
sending task prompt information corresponding to the first service to a terminal (Swix-Column 4 Line 25, generating incidental or intentional occurrences of audio/visual cues to be inserted into the media delivery device) corresponding to the target live streaming broadcast based on the first service identifier, to make the terminal display the task prompt information in the target live streaming broadcast. (Swix-Column 9 Line 55-50, prompt is displayed as a visual message appearing in the corner of the television set 22 display. The prompt is inserted into the broadcast transmission by the CPU 20) 
Gupta and Swix are analogous art because they present concepts and practices regarding interactive broadcast programs.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Swix into Gupta.  The motivation for the said combination would have been to build a knowledge base on particular viewers, their viewing patterns, and viewer response behavior. (Swix-Column 6 Line 5)
Gupta-Swix disclosed (re. Claim 1) determining a first service identifier of a first service corresponding to a current time point based on preset service mapping information (Gupta-Paragraph 62, receiver devices can tune to in order to acquire the resources for scheduled interactivity events )  in response to the monitored task state being a task-ended state, (Swix-Column 8 Line 40-45,Column 10 Line 10-15, transmits a signal through the network connection 30 to indicate that the viewer is to receive a coupon. The signal may include a viewer identification number, the date at which the interactive session took place, the response times of the viewer, and the particular product or service being presented to the viewer) the preset service mapping information representing mapping relationship between multiple services and preset service running durations. (Swix-Column 4 Line 1, prompting the viewer during a television programming stream to provide an indicated response to an event within an indicated time period) 

While Gupta-Swix substantially disclosed the claimed invention Gupta-Swix does not disclose (re. Claim 1) a target live streaming room.
He Paragraph 11 disclosed wherein the live room may be generated automatically according to a schedule specifying one or more dates and times for streaming the livecast.
He Paragraph 70 disclosed wherein Community members connected to a livecast may send a virtual gift to the live room as a reward for the performer and/or sign of support for the livecast content. Virtual gifts may be associated with an actual monetary value and, therefore, may provide a more efficient way to compensate performers for creating livecast content than conventional payment mechanisms.
He disclosed (re. Claim 1) a target live streaming room. (He-Paragraph 11, live room may be generated automatically according to a schedule specifying one or more dates and times for streaming the livecast)
Gupta,Swix and He are analogous art because they present concepts and practices regarding interactive broadcast mechanisms.  At the time of the effective filing date of the claimed invention it would have been obvious to combine He into Gupta-Swix.  The motivation for the said combination would have been to enable user participation in a live room wherein the live room may be generated automatically according to a schedule specifying one or more dates and times for streaming the livecast. (He-Paragraph 11)
 Gupta-Swix-He disclosed (re. Claim 1) sending task prompt information corresponding to the first service to a terminal (Swix-Column 4 Line 25, generating incidental or intentional occurrences of audio/visual cues to be inserted into the media delivery device ) corresponding to the target live streaming room (He-Paragraph 11, live room may be generated automatically according to a schedule specifying one or more dates and times for streaming the livecast) based on the first service identifier, (Gupta-Paragraph 134, message data schema may include a list of device profiles for which the interactivity event should be executed, including information such as an identifier for the resource containing dynamically generated interactivity applications for each associated device profile. The interactivity application resource ID will be used by the received device to execute appropriate interactivity application to display interactivity on that device)  to make the terminal display the task prompt information in the target live streaming room. (Swix-Column 9 Line 55-50, prompt is displayed as a visual message appearing in the corner of the television set 22 display. The prompt is inserted into the broadcast transmission by the CPU 20. ) 
 	
Regarding Claim 14
Claim 14 (re. system) recites substantially similar limitations as Claim 1.  Claim 14 is rejected on the same basis as Claim 1. 
Regarding Claim 18
Claim 18 (re. device) recites substantially similar limitations as Claim 1.  Claim 18 is rejected on the same basis as Claim 1. 
Regarding Claim 2,15,19
Gupta-Swix-He disclosed (re. Claim 2,15,19) wherein said querying the task data of the current task corresponding to the target live streaming room based on the target identifier comprises querying the task data of the current task (Swix-Column 8 Line 20-25, interactive system may retrieve the viewer's account information and display a description of the awards that are available to that viewer based upon the viewer's response times and number of correct responses. ) corresponding to the target live streaming room from a storage device based on the target identifier.(Swix-Column 5 Line 45-55, random access memory module (RAM) 34 is operable for storing files and includes a timed response monitoring module 36, which time stamps a viewer's indicated response, and a viewer action's monitoring module 38, which monitors the viewer's indicated responses. The RAM module 34, timed-response monitoring module 36, and viewer action's monitoring module 38 are accessed by the CPU 20 during the operation of the two-way communication method of the present invention. Memory intensive files may be stored in a hard disk 40. )

Regarding Claim 3,15,20
Gupta-Swix-He disclosed (re. Claim 3,15,20) generating task data of a task corresponding to the first service based on the first service identifier; and

sending the task data of the task corresponding to the first service to the storage device to update the task data of the current task corresponding to the target live streaming room in the storage device.( Swix-Column 5 Line 45-55, random access memory module (RAM) 34 is operable for storing files and includes a timed response monitoring module 36, which time stamps a viewer's indicated response, and a viewer action's monitoring module 38, which monitors the viewer's indicated responses. The RAM module 34, timed-response monitoring module 36, and viewer action's monitoring module 38 are accessed by the CPU 20 during the operation of the two-way communication method of the present invention. Memory intensive files may be stored in a hard disk 40. )

Regarding Claim 4
Gupta-Swix-He disclosed (re. Claim 4) wherein said monitoring the task state of the current task comprises: obtaining a single task execution duration corresponding to the current task;(Swix-Column 7 Line 30-40, if the prompt is generated by the CPU 20 of the STB 10, then the response activity monitor 38 detects whether the viewer responds within a certain number of seconds after the prompt is generated. However, if the prompt is broadcast by the television network, then the response activity monitor 38 may periodically download codes and acceptable response timing information via the network connection 30 from the television network. In such case, the STB 10 maintains a database of remote controller codes and corresponding time periods when the codes are to be transmitted by a viewer. ) 
determining a time difference between the current time point and an execution starting time point of the current task; (Swix-Column 10 Line 10-15, remote sensor 28 sends an encoded message to the STB 10 where the CPU 20 time stamps the indicated response and sends it to a data-center via the network connection 30, where the timed response meets the requirements of the known sequence of events. The viewer then responds within five seconds to a second and third appearance of the cooler within the five second time designation.  ) and
determining the task state of the current task as the task-ended state in response to the time difference reaches to the single task execution duration.(Swix-Column 10 Line 15-20, At this point, the viewer has fulfilled the requirements of the session and now qualifies to receive the coupon )

Regarding Claim 5
Gupta-Swix-He disclosed (re. Claim 5) wherein said monitoring the task state of the current task comprises: obtaining an execution state of the current task; and
performing an action of obtaining the single task execution duration corresponding to the current task in response to the execution state being a task-in-execution state.(Swix-Column 9 Line 30-40, the system may provide instant feedback to a viewer. For example, if a viewer respond to a specific A/V cue in an appropriate amount of time, the STB 10 may temporarily display an A/V cue back to the viewer, such as a checkmark or a thumbs-up symbol displayed in the corner of the television set 22 display. In a further embodiment, a rolling tally may be displayed which provides the viewer with a score, the score being based upon correct responses and response times. Data item/tags may be placed within an A/V stream at specific time points.) 
Regarding Claim 6
Gupta-Swix-He disclosed (re. Claim 6) determining the task state of the current task as the task-ended state in response to the execution state being a task-finished state. (Swix-Column 10 Line 15-20, At this point, the viewer has fulfilled the requirements of the session and now qualifies to receive the coupon )
Regarding Claim 7
Gupta-Swix-He disclosed (re. Claim 7) performing an action of determining the first service identifier of the first service corresponding to the current time point based on the preset service mapping information in response to no task data being queried.(Swix-Column 9 Line 65, The viewer may opt to participate in the session by actuating a pushbutton on the remote control unit 26, or may opt not to proceed and actuate a cancel button on the remote control unit 26. When a viewer opts not to participate, all prompts will be discontinued to that viewer for a certain period of time, perhaps until the next show, or in another example, not until the next time that the viewer turns on the television set 22. ) 
Regarding Claim 8
Gupta-Swix-He disclosed (re. Claim 8) sending a task execution result of the current task to a message queue (He-Paragraph 60, an inbox contain messages received through the digital media platform) in response to the monitored task state being the task-ended state, (Swix-Column 9 Line 30-40, the system may provide instant feedback to a viewer. For example, if a viewer respond to a specific A/V cue in an appropriate amount of time, the STB 10 may temporarily display an A/V cue back to the viewer, such as a checkmark or a thumbs-up symbol displayed in the corner of the television set 22 display. In a further embodiment, a rolling tally may be displayed which provides the viewer with a score, the score being based upon correct responses and response times. Data item/tags may be placed within an A/V stream at specific time points.) to make a resource distribution server distribute a virtual resource corresponding to the current task to the terminal based on the task execution result after the resource distribution server monitors the task execution result (Swix-Column 8 Line 40-45, vendor may then directly provide the viewer with an award, such as a coupon for the beverage received in the mail. In that case, the STB 10 transmits a signal through the network connection 30 to indicate that the viewer is to receive a coupon. The signal may include a viewer identification number, the date at which the interactive session took place, the response times of the viewer, and the particular product or service being presented to the viewer.) 
Regarding Claim 9
Gupta-Swix-He disclosed (re. Claim 9) wherein the target live streaming room comprises a live streaming room in an on-air state, (He-Paragraph 11, live room may be generated automatically according to a schedule specifying one or more dates and times for streaming the livecast) and said obtaining the target identifier of the target live streaming room comprises: sending an identifier obtaining request of the live streaming room in the on-air state to a live streaming server at a preset frequency; (Gupta-Paragraph 148, interactivity event signaling messages may be broadcast more frequently just before the interactivity event start time (e.g., once every second) for an event to ensure that most of the receiver devices acquire the messages in time to activate the event. Interactivity event signaling messages may be delivered less frequently (e.g., once every 3-10 sec.) well before the interactivity event start time to reduce the amount of bandwidth allocated to such messages.)  and
receiving the target identifier of the live streaming room in the on-air state sent by the live streaming server. (Gupta-Paragraph 62, receiver devices can tune to in order to acquire the resources for scheduled interactivity events)

Regarding Claim 10
Gupta-Swix-He disclosed (re. Claim 10) wherein said sending the task prompt information corresponding to the first service to the terminal corresponding to the target live streaming room based on the first service identifier comprises: determining the task prompt information corresponding to the first service based on the first service identifier; (Swix-Column 8 Line 45-50, sponsor various viewing incentive activities, such as activities and competitions for individual and multiple viewers to note and respond to events, ) and
sending the task prompt information to the terminal corresponding to the target live streaming room. (Swix-Column 4 Line 25, generating incidental or intentional occurrences of audio/visual cues to be inserted into the media delivery device)

Regarding Claim 11
Gupta-Swix-He disclosed (re. Claim 11) wherein said sending the task prompt information to the terminal corresponding to the target live streaming room comprises:
invoking a preset remote delivery service; (Swix-Column 4 Line 35, media delivery device includes a network connection operable for transmitting encoded signals between the media delivery device and an external network, and wherein the media delivery device receives prompts from the external network and the external network receives notification for the viewer's response and the response time. ) and
sending the task prompt information to the terminal based on the preset remote delivery service. (Swix-Column 4 Line 25, generating incidental or intentional occurrences of audio/visual cues to be inserted into the media delivery device)

Regarding Claim 12
Gupta-Swix-He disclosed (re. Claim 12) wherein an execution starting time point of the current task is within a preset service running duration of a second service corresponding to the current task, (Gupta-Paragraph 59, receiver devices may be configured to receive the interactivity event assets relevant to a currently monitored real-time channel, as well as ITV event assets relevant to one or more adjacent channels. An adjacent channel may be defined as a channel adjacent to the currently monitored channel within a program listing or program guide.) and said determining the first service identifier of the first service corresponding to the current time point based on the preset service mapping information comprises:
determining the first service identifier of the first service corresponding to the current time point based on the preset service mapping information in response to the current time point is out of the preset service running duration of the second service.(Gupta-Paragraph 71, selected applications may be received at broadcast times designated by the catalog or overhead signaling and stored in a memory. An application manager module may keep track of the received applications stored in memory, until the applications are selected for activation. Applications may be selected for activation based upon a number of activation signals or criteria. The use of activation signals and/or activation criteria enables timely delivery and execution of the applications, and allows the broadcaster to control the exact time an application is to be activated and/or executed. ) 

Regarding Claim 13
Gupta-Swix-He disclosed (re. Claim 13) determining a second service identifier of a second service corresponding to the current time point based on the preset service mapping information in response to the current time point is within the preset service running duration of the second service.(Gupta-Paragraph 59, receiver devices may be configured to receive the interactivity event assets relevant to a currently monitored real-time channel, as well as ITV event assets relevant to one or more adjacent channels. An adjacent channel may be defined as a channel adjacent to the currently monitored channel within a program listing or program guide.) 

Regarding Claim 16
Gupta-Swix-He disclosed (re. Claim 16) wherein the system further comprises: a message queue (He-Paragraph 60, an inbox contain messages received through the digital media platform) and a resource distribution server;(Gupta-Paragraph 94,  interactivity server 5 within the BOC 4. The interactivity event information may include interactivity event application data (IEAD), such as the set of information that is displayed to users, the actions or functions associated with particular user inputs/actions, images and display format information, video sequence files, associated interactivity assets, URLs for directing user responses, and other data useful to receiver devices for generating the desired interactivity display.) 
the service processing server is further configured to send a task execution result of the current task to the message queue in response to the monitored task state being the task-ended state; (Swix-Column 9 Line 30-40, the system may provide instant feedback to a viewer. For example, if a viewer respond to a specific A/V cue in an appropriate amount of time, the STB 10 may temporarily display an A/V cue back to the viewer, such as a checkmark or a thumbs-up symbol displayed in the corner of the television set 22 display. In a further embodiment, a rolling tally may be displayed which provides the viewer with a score, the score being based upon correct responses and response times. Data item/tags may be placed within an A/V stream at specific time points.)
the resource distribution server is configured to distribute a virtual resource corresponding to the current task to the terminal based on the task execution result after the resource distribution server monitors the task execution result. (Swix-Column 8 Line 40-45, vendor may then directly provide the viewer with an award, such as a coupon for the beverage received in the mail. In that case, the STB 10 transmits a signal through the network connection 30 to indicate that the viewer is to receive a coupon. The signal may include a viewer identification number, the date at which the interactive session took place, the response times of the viewer, and the particular product or service being presented to the viewer. ) 
Regarding Claim 17
Gupta-Swix-He disclosed (re. Claim 17) wherein the target live streaming room comprises a live streaming room in an on-air state, the system further comprises a live streaming server;(He-Paragraph 7, a server device hosting the live room; streaming the one or more content feeds included in the livecast to the one or more digital media platform users connected to the live room and the performer) 
the service processing server is configured to: send an identifier obtaining request of the live streaming room in the on-air state to the live streaming server at a preset frequency;(Swix-Column 7 Line 20-24, additional prompts may be inserted into the broadcast transmission at various time intervals, such as every fifteen minutes, every half-an-hour, or every hour, for the purpose of informing the viewer that an interactive session may be initiated. ) 
the live streaming server (He-Paragraph 7, a server device hosting the live room; streaming the one or more content feeds included in the livecast to the one or more digital media platform users connected to the live room and the performer) is configured to send the target identifier of the live streaming room in the on-air state to the service processing server. (Gupta-Paragraph 134, message data schema may include a list of device profiles for which the interactivity event should be executed, including information such as an identifier for the resource containing dynamically generated interactivity applications for each associated device profile. The interactivity application resource ID will be used by the received device to execute appropriate interactivity application to display interactivity on that device)

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444